Filed 4/21/21 P. v. Taylor CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                                A156272
 v.
 DEON JEFFERSON TAYLOR,                                                         (San Mateo County
                                                                                Super. Ct. No.
           Defendant and Appellant.
                                                                                17NF012699B)




         Defendant Deon Jefferson Taylor appeals from a judgment after a jury
convicted him of three counts of robbery. His court-appointed counsel has
filed a brief raising no issues and seeking our independent review of the
record pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende). The brief
includes counsel’s declaration stating that he informed defendant of his
intent to file a Wende brief on his behalf, and that he apprised defendant of
his right to file a supplemental brief. Counsel’s proof of service accompanying
the brief, which is signed under penalty of perjury, shows counsel served
defendant by mail with a copy of the brief on January 13, 2021, the same day
the brief was filed. Several months have now elapsed, and defendant has not
filed a supplemental brief. Having independently reviewed the record, we




                                                               1
conclude there are no reasonably arguable issues requiring further review.
We affirm the judgment.
                 FACTUAL AND PROCEDURAL BACKGROUND
      In 2018, the People charged defendant and co-defendant Daniel
Velazquez-Cordero by amended information with four counts of second degree
robbery (Pen. Code, § 212.5, subd. (c)1). The People also charged the two with
several counts of false imprisonment (§ 236). The People alleged Velazquez-
Cordero personally used a firearm, and further alleged against defendant
that a principal was armed with a firearm (§ 12022, subd. (a)(1)). The People
also alleged as to all counts that defendant had two prior convictions under
the Three Strikes Law, and as to the robbery counts that defendant had prior
convictions pursuant to section 667, subdivision (a)(1).
      These charges stemmed from an armed bank robbery that occurred on
September 15, 2016 in Daly City. The evidence at trial showed that
defendant and Velazquez-Cordero, who was armed with a gun, entered the
bank, ordered everyone to get down on the ground, then defendant took
money from bank tellers while Velazquez-Cordero took a purse from a
customer. The prosecution’s theory and evidence also showed that two
additional men participated in the robbery as a lookout and a getaway driver.
      A jury convicted defendant of three robbery counts, and found true the
attendant section 12022, subdivision (a)(1) enhancements alleged against
defendant, but acquitted him of the remaining charges. The trial court found
the prior conviction allegations true, but granted defendant’s motion to strike
one of his strike priors. In January 2019, the court sentenced defendant to a
total of 10 years for the robbery counts. The court stayed sentencing for the


1     All further statutory references are to the Penal Code, unless otherwise
indicated.


                                       2
section 12022, subdivision (a)(1), enhancements, but imposed one five-year
enhancement under section 667, subdivision (a)(1). The court imposed
$10,171 in restitution to the bank, stayed imposition of other victim
restitution, and “waived” fines and fees due to defendant’s “financial
situation.”
                                  DISCUSSION
      Defendant’s appellate counsel filed a brief pursuant to Wende, supra,
25 Cal.3d 436, asking this court to independently review the record to
determine whether it reveals “any arguable sentencing issues or other post-
plea issues.” As mentioned, counsel’s declaration indicates he notified
defendant a Wende brief would be filed and informed defendant of his right to
file a supplemental brief. Counsel’s proof of service accompanying the brief,
which is made under penalty of perjury, shows appellate counsel served
defendant by mail with a copy of the brief on January 13, 2021. Several
months have elapsed, and defendant has not filed a supplemental brief. We
have independently examined the entire record and have found no reasonably
arguable appellate issue. (People v. Kelly (2006) 40 Cal.4th 106, 124.)
                                  DISPOSITION
      The judgment is affirmed.




                                       3
                                _________________________
                                Fujisaki, Acting P.J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Jackson, J.




A156272




                            4